GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of the 19th day of July,
2010, by GRUBB & ELLIS HEALTHCARE REIT II, INC., a Maryland corporation (singly
or collectively, jointly and severally, “Guarantor”), in favor of BANK OF
AMERICA, N.A., a national banking association, as the Administrative Agent (as
hereinafter defined).

PRELIMINARY STATEMENTS

Bank of America, N.A., a national banking association, as agent under a certain
Credit Agreement (as may be modified, supplemented, restated, extended or
renewed and in effect from time to time, the “Credit Agreement”), and other
lending institutions which become parties to the Credit Agreement (Bank of
America, N.A. and the other lending institutions which become parties to the
Credit Agreement are collectively referred to as the “Lenders” and individually
as a "Lender”; and Bank of America, N.A., in such capacity as agent for the
Lenders, together with its successors and assigns, the “Administrative Agent”),
and Grubb & Ellis Healthcare REIT II Holdings, LP, a Delaware limited
partnership, G&E HC REIT II Lacombe MOB, LLC, a Delaware limited liability
company, and G&E HC REIT II Parkway Medical Center, LLC, a Delaware limited
liability company (together with each other party which becomes a borrower under
the Credit Agreement, individually and collectively, the "Borrower”), have
entered into, are entering into concurrently herewith, or contemplate entering
into, the Credit Agreement, which Credit Agreement sets forth the terms and
conditions of a loan (the "Loan”) to the Borrower for acquisition of certain
medical office buildings, as more particularly described in the Credit Agreement
and identified therein as the Borrowing Base Properties.

A condition precedent to the Administrative Agent’s and the Lenders’ obligation
to make the Loan to the Borrower is, and the Administrative Agent and the
Lenders are in making the Loan are relying upon, the Guarantor’s execution and
delivery to the Administrative Agent of this Guaranty.

The Loan is, or will be, evidenced by one (1) or more Promissory Notes of even
date with the Credit Agreement, executed by the Borrower and payable to the
order of the Lenders in the aggregate principal face amount of $25,000,000.00
(such notes, as may hereafter be renewed, extended, supplemented, increased or
modified and in effect from time to time, and all other notes given in
substitution therefor, or in modification, renewal or extension thereof, in
whole or in part, is herein collectively referred to as the “Note”).

The Borrower may from time to time enter into one or more “Swap Contracts” as
defined in the Credit Agreement.

Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Credit Agreement. This Guaranty is one of the
Loan Documents described in the Credit Agreement.

STATEMENT OF AGREEMENTS

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and as a material inducement to the Administrative Agent
and the Lenders to extend credit to the Borrower, the Guarantor hereby
guarantees to the Administrative Agent and the Lenders the prompt and full
payment of the indebtedness and obligations described below in this Guaranty
(collectively called the “Guaranteed Obligations”), this Guaranty being upon the
following terms and conditions:

1. Guaranty of Payment. The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to the Administrative Agent and the Lenders the punctual
payment when due, whether by lapse of time, by acceleration of maturity, or
otherwise, of all principal, interest (including interest accruing after
maturity and after the commencement of any bankruptcy or insolvency proceeding
by or against the Borrower, whether or not allowed in such proceeding), fees,
late charges, costs, expenses, indemnification indebtedness and other sums of
money now or hereafter due and owing, or which the Borrower is obligated to pay,
pursuant to (a) the terms of the Note, the Credit Agreement, the Mortgage, the
Environmental Agreement, any application, agreement, note or other document
executed and delivered in connection with any Swap Contract or any other Loan
Documents, and any indemnifications contained in the Loan Documents, now or
hereafter existing, and (b) all renewals, extensions, refinancings,
modifications, supplements or amendments of such indebtedness, or any of the
Loan Documents, or any part thereof (the indebtedness described in clauses
(a) and (b) above in this Section 1 is herein collectively called the
"Indebtedness”). This Guaranty covers the Indebtedness presently outstanding and
the Indebtedness arising subsequent to the date hereof, including all amounts
advanced by the Administrative Agent or the Lenders in stages or installments.
The guaranty of the Guarantor as set forth in this Section 1 is a continuing
guaranty of payment and not a guaranty of collection.

2. Guaranty of Performance. The Guarantor hereby unconditionally and irrevocably
guarantees to the Administrative Agent and the Lenders the complete performance
when due of all other Obligations of the Borrower under all of the Loan
Documents, including, without limiting the generality of the foregoing, all such
Obligations of the Borrower to:

(a) Make all deposits required under the terms of the Credit Agreement and the
other Loan Documents, as and when required;

(b) Promptly pay in full and discharge all property assessments prior to the day
upon which the same shall become delinquent (subject to the terms of the
Mortgage regarding permitted contests of such property assessments);

(c) Pay, at or before the times required by the Loan Documents, the premiums on
all policies of insurance required to be maintained under the terms of the Loan
Documents; and

(d) Duly and punctually perform and observe all other terms, covenants and
conditions of the Note, the Credit Agreement, the Mortgage, the Environmental
Agreement, all other Loan Documents, and any Swap Contract.

The foregoing obligations guaranteed under this Section 2 are defined as the
"Guaranteed Performance Obligations”. The Guaranteed Performance Obligations are
included as part of the Guaranteed Obligations for all purposes of this
Guaranty.

3. Intentionally Omitted.

4. Primary Liability of Guarantor.

(a) This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance. The Guarantor shall be liable for the payment and
performance of the Guaranteed Obligations as a primary obligor. This Guaranty
shall be effective as a waiver of, and the Guarantor hereby expressly waives,
any and all rights to which the Guarantor may otherwise have been entitled under
any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require the
Administrative Agent to take prior recourse or proceedings against any
collateral, security or Person (hereinafter defined) whatsoever.

(b) The Guarantor hereby agrees that in the event of (i) default by any Borrower
in payment or performance of the Guaranteed Obligations, or any part thereof,
when such indebtedness or performance becomes due, either by its terms or as the
result of the exercise of any power to accelerate; (ii) the failure of the
Guarantor to perform completely and satisfactorily the covenants, terms and
conditions of any of the Guaranteed Obligations; (iii) the dissolution or
insolvency of the Guarantor; (iv) the inability of the Guarantor to pay debts as
they mature; (v) an assignment by the Guarantor for the benefit of creditors;
(vi) the institution of any proceeding by or against the Guarantor in bankruptcy
or for a reorganization or an arrangement with creditors, or for the appointment
of a receiver, trustee or custodian for any of them or for any of their
respective properties; (vii) the determination by the Administrative Agent in
good faith that a material adverse change has occurred in the financial
condition of the Guarantor; (viii) the entry of a judgment against the Guarantor
which exceeds $5,000,000.00 and remains unsatisfied for more than thirty
(30) days after being entered; (ix) a writ or order of attachment, levy or
garnishment is issued against the Guarantor; (x) the falsity in any material
respect of, or any material omission in, any representation made to the
Administrative Agent or any Lender by the Guarantor; (xi) any transfer of assets
of the Guarantor which would have a Material Adverse Effect on Guarantor or
cause Guarantor to not be in compliance with the terms and provisions set forth
in Section 16 of this Guaranty, without the Administrative Agent’s prior
consent; (xii) a default by the Guarantor under any unsecured or recourse debt
which individually or in the aggregate exceeds $5,000,000.00; (xiii) a default
of the Guarantor under this Guaranty including specifically, but without
limitation, under Section 16 or Section 20 of this Guaranty; or (xiv) the
occurrence of an Event of Default under any other Loan Document (individually
and collectively an “Event of Default”); then upon the occurrence of such Event
of Default, the Guaranteed Obligations, for purposes of this Guaranty, shall be
deemed immediately due and payable at the election of the Administrative Agent,
and the Guarantor shall, on demand and without presentment, protest, notice of
protest, further notice of nonpayment or of dishonor, default or nonperformance,
or notice of acceleration or of intent to accelerate, or any other notice
whatsoever, without any notice having been given to the Guarantor previous to
such demand of the acceptance by the Administrative Agent of this Guaranty, and
without any notice having been given to the Guarantor previous to such demand of
the creating or incurring of such indebtedness or of such obligation to perform,
all such notices being hereby waived by the Guarantor, pay the amount due to the
Administrative Agent and the Lenders or perform or observe the agreement,
covenant, term or condition, as the case may be, and pay all damages and all
costs and expenses that may arise in consequence of such Event of Default
(including, without limitation, all reasonable attorneys’ fees and expenses
actually incurred, investigation costs, court costs, and any and all other costs
and expenses incurred by the Administrative Agent in connection with the
collection and enforcement of the Note or any other Loan Document), whether or
not suit is filed thereon, or whether at maturity or by acceleration, or whether
before or after maturity, or whether in connection with bankruptcy, insolvency
or appeal. It shall not be necessary for the Administrative Agent, in order to
enforce such payment or performance by the Guarantor, first to institute suit or
pursue or exhaust any rights or remedies against the Borrower or others liable
on such indebtedness or for such performance, or to enforce any rights against
any security that shall ever have been given to secure such indebtedness or
performance, or to join the Borrower or any others liable for the payment or
performance of the Guaranteed Obligations or any part thereof in any action to
enforce this Guaranty, or to resort to any other means of obtaining payment or
performance of the Guaranteed Obligations; provided, however, that nothing
herein contained shall prevent the Administrative Agent from suing on the Note
or foreclosing any or all of the Mortgages or from exercising any other rights
thereunder, and if such foreclosure or other remedy is availed of, only the net
proceeds therefrom, after deduction of all charges and expenses of every kind
and nature whatsoever, shall be applied in reduction of the amount due on the
Note and Mortgage, and the Administrative Agent shall not be required to
institute or prosecute proceedings to recover any deficiency as a condition of
payment hereunder or enforcement hereof. At any sale of any Borrowing Base
Property or other collateral given for the Indebtedness or any part thereof,
whether by foreclosure or otherwise, the Administrative Agent may at its
discretion purchase all or any part of the Borrowing Base Property or collateral
so sold or offered for sale for its own account and may, in payment of the
amount bid therefor, deduct such amount from the balance due it pursuant to the
terms of the Note, the Mortgage and other Loan Documents.

(c) Suit may be brought or demand may be made against the Borrower or against
all parties who have signed this Guaranty or any other guaranty covering all or
any part of the Guaranteed Obligations, or against any one or more of them,
separately or together, without impairing the rights of the Administrative Agent
against any party hereto. Any time that the Administrative Agent is entitled to
exercise its rights or remedies hereunder, it may in its discretion elect to
demand payment and/or performance. If the Administrative Agent elects to demand
performance, it shall at all times thereafter have the right to demand payment
until all of the Guaranteed Obligations have been paid and performed in full. If
the Administrative Agent elects to demand payment, it shall at all times
thereafter have the right to demand performance until all of the Guaranteed
Obligations have been paid and performed in full.

(d) The liability of the Guarantor or any other Person hereunder for Guaranteed
Obligations arising out of or related to the Environmental Agreement shall not
be limited or affected in any way by any provision in this Guaranty, the other
Loan Documents or applicable Law limiting the liability of the Borrower, the
Guarantor or such other Person, or the Administrative Agent’s recourse or rights
to a deficiency judgment.

5. Certain Agreements and Waivers by Guarantor.

(a) The Guarantor hereby agrees that neither the Administrative Agent’s rights
or remedies nor the Guarantor’s obligations under the terms of this Guaranty
shall be released, diminished, impaired, reduced or affected by any one (1) or
more of the following events, actions, facts or circumstances, and the liability
of the Guarantor under this Guaranty shall be absolute and unconditional
irrespective of:

(i) any limitation of liability or recourse in any other Loan Document or
arising under any law;

(ii) any claim or defense that this Guaranty was made without consideration or
is not supported by adequate consideration;

(iii) the taking or accepting of any other security or guaranty for, or right of
recourse with respect to, any or all of the Guaranteed Obligations;

(iv) the operation of any statutes of limitation or other Laws regarding the
limitation of actions, all of which are hereby waived as a defense to any action
or proceeding brought by the Administrative Agent against the Guarantor, to the
fullest extent permitted by Law;

(v) any homestead exemption or any other exemption under applicable law;

(vi) any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment or loss of, or any failure to create or perfect any lien or
security interest with respect to, or any other dealings with, any collateral or
security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, including any
impairment of the Guarantor’s recourse against any Person or collateral;

(vii) whether express or by operation of law, any partial release of the
liability of the Guarantor hereunder, or if one or more other guaranties are now
or hereafter obtained by the Administrative Agent covering all or any part of
the Guaranteed Obligations, any complete or partial release of any one or more
of such guarantors under any such other guaranty, or any complete or partial
release of the Borrower or any other party liable, directly or indirectly, for
the payment or performance of any or all of the Guaranteed Obligations;

(viii) the insolvency, bankruptcy, dissolution, liquidation, termination,
receivership, reorganization, merger, consolidation, change of form, structure
or ownership, sale of all assets, or lack of corporate, partnership, limited
liability company or other power of the Borrower or any other party at any time
liable for the payment or performance of any or all of the Guaranteed
Obligations;

(ix) either with or without notice to or consent of the Guarantor: any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Guaranteed Obligations and/or any of the Loan Documents,
including, without limitation, material alterations of the terms of payment
(including changes in maturity date(s) and interest rate(s)) or performance or
any other terms thereof, or any waiver, termination or release of, or consent to
departure from, any of the Loan Documents or any other guaranty of any or all of
the Guaranteed Obligations, or any adjustment, indulgence, forbearance or
compromise that may be granted from time to time by the Administrative Agent to
the Borrower, the Guarantor and/or any other Person at any time liable for the
payment or performance of any or all of the Guaranteed Obligations;

(x) any neglect, lack of diligence, delay, omission, failure or refusal of the
Administrative Agent to take or prosecute (or in taking or prosecuting) any
action for the collection or enforcement of any of the Guaranteed Obligations,
or to foreclose or take or prosecute any action to foreclose (or in foreclosing
or taking or prosecuting any action to foreclose) upon any security therefor, or
to exercise (or in exercising) any other right or power with respect to any
security therefor, or to take or prosecute (or in taking or prosecuting) any
action in connection with any Loan Document, or any failure to sell or otherwise
dispose of in a commercially reasonable manner any collateral securing any or
all of the Guaranteed Obligations;

(xi) any failure of the Administrative Agent to notify the Guarantor of any
creation, renewal, extension, rearrangement, modification, supplement,
subordination or assignment of the Guaranteed Obligations or any part thereof,
or of any Loan Document, or of any release of or change in any security, or of
the occurrence or existence of any Default or Event of Default, or of any other
action taken or refrained from being taken by the Administrative Agent against
the Borrower or any security or other recourse, or of any new agreement between
the Administrative Agent on behalf of the Lenders and the Borrower, it being
understood that the Administrative Agent shall not be required to give the
Guarantor any notice of any kind under any circumstances with respect to or in
connection with the Guaranteed Obligations, any and all rights to notice the
Guarantor may have otherwise had being hereby waived by the Guarantor, and the
Guarantor shall be responsible for obtaining for itself information regarding
the Borrower, including, but not limited to, any changes in the business or
financial condition of the Borrower, and the Guarantor acknowledges and agrees
that neither the Administrative Agent nor any Lender shall have any duty to
notify the Guarantor of any information which the Administrative Agent or any
Lender may have concerning the Borrower;

(xii) if for any reason the Administrative Agent or any Lender is required to
refund any payment by the Borrower to any other party liable for the payment or
performance of any or all of the Guaranteed Obligations or pay the amount
thereof to someone else;

(xiii) the making of advances by the Administrative Agent or any Lender to
protect its or their interest in any Borrowing Base Property, preserve the value
of any Borrowing Base Property or for the purpose of performing any term or
covenant contained in any of the Loan Documents;

(xiv) the existence of any claim, counterclaim, set-off or other right that the
Guarantor may at any time have against the Borrower, the Administrative Agent,
any Lender or any other Person, whether or not arising in connection with this
Guaranty, the Note, the Credit Agreement or any other Loan Document;

(xv) the unenforceability of all or any part of the Guaranteed Obligations
against the Borrower, whether because the Guaranteed Obligations exceed the
amount permitted by law or violate any usury law, or because the act of creating
the Guaranteed Obligations, or any part thereof, is ultra vires, or because the
officers or Persons creating the Guaranteed Obligations acted in excess of their
authority, or because of a lack of validity or enforceability of or defect or
deficiency in any of the Loan Documents, or because the Borrower has any valid
defense, claim or offset with respect thereto, or because the Borrower’s
obligation ceases to exist by operation of law, or because of any other reason
or circumstance, it being agreed that the Guarantor shall remain liable hereon
regardless of whether the Borrower or any other Person be found not liable on
the Guaranteed Obligations, or any part thereof, for any reason (and regardless
of any joinder of the Borrower or any other party in any action to obtain
payment or performance of any or all of the Guaranteed Obligations);

(xvi) any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to the Borrower or any
other Person, including any extension, reduction, composition or other
alteration of the Guaranteed Obligations, whether or not consented to by the
Administrative Agent, or any action taken or omitted by the Administrative Agent
in any such proceedings, including any election to have the Administrative
Agent’s claim allowed as being secured, partially secured or unsecured, any
extension of credit by the Administrative Agent in any such proceedings or the
taking and holding by the Administrative Agent of any security for any such
extension of credit;

(xvii) any other conditions, event, omission, action or inaction that would in
the absence of this paragraph result in the release or discharge of the
Guarantor from the performance or observance of any obligation, covenant or
agreement contained in this Guaranty or any other agreement;

(xviii) any early termination of any of the Guaranteed Obligations;

(xix) the Administrative Agent’s enforcement or forbearance from enforcement of
the Guaranteed Obligations on a net or gross basis;

(xx) any invalidity, irregularity or unenforceability in whole or in part
(including with respect to any netting provision) of any Swap Contract or any
confirmation, instrument or agreement required thereunder or related thereto, or
any transaction entered into thereunder, or any limitation on the liability of
the Borrower thereunder or any limitation on the method or terms of payment
thereunder which may now hereafter be caused or imposed in any manner
whatsoever; or

(xxi) any rights it may have under the Illinois Sureties Act, 740 ILCS 155/1 et
seq.

(b) In the event any payment by any Borrower or any other Person to the
Administrative Agent or any Lender is held to constitute a preference,
fraudulent transfer or other voidable payment under any bankruptcy, insolvency
or similar law, or if for any other reason the Administrative Agent or any
Lender is required to refund such payment or pay the amount thereof to any other
party, such payment by the Borrower or any other Person to the Administrative
Agent or any Lender shall not constitute a release of the Guarantor from any
liability hereunder, and this Guaranty shall continue to be effective or shall
be reinstated (notwithstanding any prior release, surrender or discharge by the
Administrative Agent of this Guaranty or of the Guarantor), as the case may be,
with respect to, and this Guaranty shall apply to, any and all amounts so
refunded by the Administrative Agent or any Lender or paid by the Administrative
Agent or any Lender to another Person (which amounts shall constitute part of
the Guaranteed Obligations), and any interest paid by the Administrative Agent
or any Lender and any reasonable attorneys’ fees, costs and expenses paid or
actually incurred by the Administrative Agent or any Lender in connection with
any such event. It is the intent of the Guarantor, the Administrative Agent and
the Lenders that the obligations and liabilities of the Guarantor hereunder are
absolute and unconditional under any and all circumstances and that until the
Guaranteed Obligations are fully and finally paid and performed, and not subject
to refund or disgorgement, the obligations and liabilities of the Guarantor
hereunder shall not be discharged or released, in whole or in part, by any act
or occurrence that might, but for the provisions of this Guaranty, be deemed a
legal or equitable discharge or release of a guarantor. The Administrative Agent
shall be entitled to continue to hold this Guaranty in its possession for the
longer of (i) the period after which any performance of obligations under the
Environmental Agreement shall accrue, or (ii) a period of one (1) year from the
date the Guaranteed Obligations are paid and performed in full and for so long
thereafter as may be necessary to enforce any obligation of the Guarantor
hereunder and/or to exercise any right or remedy of the Administrative Agent
hereunder.

(c) The Guarantor’s obligations shall not be affected, impaired, lessened or
released by loans, credits or other financial accommodations now existing or
hereafter advanced by the Administrative Agent or any Lender to the Borrower in
excess of the Guaranteed Obligations. All payments, repayments and prepayments
of the Loan, whether voluntary or involuntary, received by the Administrative
Agent or any Lender from the Borrower, any other Person or any other source
(other than from the Guarantor pursuant to a demand by the Administrative Agent
hereunder), and any amounts realized from any collateral for the Loan, shall be
deemed to be applied first to any portion of the Loan which is not covered by
this Guaranty, and last to the Guaranteed Obligations, and this Guaranty shall
bind the Guarantor to the extent of any Guaranteed Obligations that may remain
owing to the Administrative Agent and the Lenders. The Administrative Agent
shall have the right to apply any sums paid by the Guarantor to any portion of
the Loan in the Administrative Agent’s sole and absolute discretion.

(d) If acceleration of the time for payment of any amount payable by the
Borrower under the Note, the Credit Agreement, any Swap Contract or any other
Loan Document is stayed or delayed by any law or tribunal, all such amounts
shall nonetheless be payable by the Guarantor on demand by the Administrative
Agent.

6. Subordination. If, for any reason whatsoever, the Borrower is now or
hereafter becomes indebted to the Guarantor:

(a) such indebtedness and all interest thereon and all liens, security interests
and rights now or hereafter existing with respect to property of the Borrower
securing such indebtedness shall, at all times, be subordinate in all respects
to the Guaranteed Obligations and to all liens, security interests and rights
now or hereafter existing to secure the Guaranteed Obligations;

(b) except as expressly set forth in the Credit Agreement with respect to
permitted distributions from the Borrower, the Guarantor shall not be entitled
to enforce or receive payment, directly or indirectly, of any such indebtedness
of the Borrower to the Guarantor until the Guaranteed Obligations have been
fully and finally paid and performed;

(c) the Guarantor hereby assigns and grants to the Administrative Agent for the
benefit of the Lenders a security interest in all such indebtedness and security
therefor, if any, of the Borrower to the Guarantor now existing or hereafter
arising, including any dividends and payments pursuant to debtor relief or
insolvency proceedings referred to below. In the event of receivership,
bankruptcy, reorganization, arrangement or other debtor relief or insolvency
proceedings involving the Borrower as debtor, the Administrative Agent shall
have the right to prove its claim in any such proceeding so as to establish its
rights hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not a Default shall have occurred or be
continuing under any of the Loan Documents), dividends and payments that are
payable upon any obligation of the Borrower to the Guarantor now existing or
hereafter arising, and to have all benefits of any security therefor, until the
Guaranteed Obligations have been fully and finally paid and performed. If,
notwithstanding the foregoing provisions, the Guarantor should receive any
payment, claim or distribution that is prohibited as provided above in this
Section 6, the Guarantor shall pay the same to the Administrative Agent
immediately, the Guarantor hereby agreeing that it shall receive the payment,
claim or distribution in trust for the Administrative Agent and shall have
absolutely no dominion over the same except to pay it immediately to the
Administrative Agent; and

(d) the Guarantor shall promptly upon request of the Administrative Agent from
time to time execute such documents and perform such acts as the Administrative
Agent may require to evidence and perfect its interest and to permit or
facilitate exercise of its rights under this Section 6, including, but not
limited to, execution and delivery of financing statements, proofs of claim,
further assignments and security agreements, and delivery to the Administrative
Agent of any promissory notes or other instruments evidencing indebtedness of
the Borrower to the Guarantor. All promissory notes, accounts receivable ledgers
or other evidences, now or hereafter held by the Guarantor, of obligations of
the Borrower to the Guarantor shall contain a specific written notice thereon
that the indebtedness evidenced thereby is subordinated under and is subject to
the terms of this Guaranty.

7. Other Liability of Guarantor or Borrower. If the Guarantor is or becomes
liable, by endorsement or otherwise, for any indebtedness owing by the Borrower
to the Administrative Agent or any Lender other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of the Administrative Agent and the Lenders hereunder shall be cumulative of any
and all other rights that the Administrative Agent or any Lender may have
against the Guarantor. If the Borrower is or becomes indebted to the
Administrative Agent or any Lender for any indebtedness other than or in excess
of the Indebtedness for which the Guarantor is liable under this Guaranty, any
payment received or recovery realized upon such other indebtedness of the
Borrower to the Administrative Agent or such Lender may, except to the extent
paid by the Guarantor on the Indebtedness or specifically required by law or
agreement of the Administrative Agent to be applied to the Indebtedness, in the
Administrative Agent’s sole discretion, be applied upon indebtedness of the
Borrower to the Administrative Agent or such Lender other than the Indebtedness.
This Guaranty is independent of (and shall not be limited by) any other guaranty
now existing or hereafter given. Further, the Guarantor’s liability under this
Guaranty is in addition to any and all other liability the Guarantor may have in
any other capacity, including without limitation, its capacity as a general
partner.

8. Lender Assigns. This Guaranty is for the benefit of the Administrative Agent
and the Lenders and their respective successors and assigns, and in the event of
an assignment of the Guaranteed Obligations, or any part thereof, the rights and
benefits hereunder, to the extent applicable to the Guaranteed Obligations so
assigned, may be transferred with such Guaranteed Obligations. The Guarantor
waives notice of any transfer or assignment of the Guaranteed Obligations, or
any part thereof, and agrees that failure to give notice of any such transfer or
assignment will not affect the liabilities of the Guarantor hereunder.

9. Binding Effect; Joint and Several Liability. This Guaranty is binding not
only on the Guarantor, but also on the Guarantor’s successors and assigns. If
this Guaranty is signed by more than one (1) Person, then all of the obligations
of the Guarantor arising hereunder shall be jointly and severally binding on
each of the undersigned, and their respective heirs, personal representatives,
successors and assigns, and the term “Guarantor” shall mean all of such Persons
and each of them individually.

10. Governing Law; Forum; Consent to Jurisdiction. This Guaranty is an agreement
executed under seal. The validity, enforcement and interpretation of this
Guaranty, shall for all purposes be governed by and construed in accordance with
the laws of the State of Illinois and applicable United States federal law, and
is intended to be performed in accordance with, and only to the extent permitted
by, such laws. All obligations of the Guarantor hereunder are payable and
performable at the place or places where the Guaranteed Obligations are payable
and performable. The Guarantor hereby irrevocably submits generally and
unconditionally for the Guarantor and in respect of the Guarantor’s property to
the nonexclusive jurisdiction of any state court, or any United States federal
court, sitting in the state specified in the first sentence of this Section and
to the jurisdiction of any state or United States federal court sitting in the
state in which any Borrowing Base Property is located, over any suit, action or
proceeding arising out of or relating to this Guaranty or the Guaranteed
Obligations. The Guarantor hereby irrevocably waives, to the fullest extent
permitted by law, any objection that the Guarantor may now or hereafter have to
the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon the Guarantor and
may be enforced in any court in which the Guarantor is subject to jurisdiction.
The Guarantor hereby agrees and consents that, in addition to any methods of
service of process provided for under applicable law, all service of process in
any such suit, action or proceeding in any state court, or any United States
federal court, sitting in the state specified in the first sentence of this
Section may be made by certified or registered mail, return receipt requested,
directed to the Guarantor at the address set forth at the end of this Guaranty,
or at a subsequent address of which the Administrative Agent receives actual
notice from the Guarantor in accordance with the notice provisions hereof, and
service so made shall be complete five (5) days after the same shall have been
so mailed. Nothing herein shall affect the right of the Administrative Agent to
serve process in any manner permitted by law or limit the right of the
Administrative Agent to bring proceedings against the Guarantor in any other
court or jurisdiction. The Guarantor hereby releases, to the extent permitted by
applicable law, all errors and all rights of exemption, appeal, stay of
execution, inquisition and other rights to which the Guarantor may otherwise be
entitled under the laws of the United States of America or any State or
possession of the United States of America now in force or which may hereinafter
be enacted. The authority and power to appear for and enter judgment against the
Guarantor shall not be exhausted by one or more exercises thereof or by any
imperfect exercise thereof and shall not be extinguished by any judgment entered
pursuant thereto. Such authority may be exercised on one or more occasions or
from time to time in the same or different jurisdiction as often as the
Administrative Agent shall deem necessary and desirable.

11. Invalidity of Certain Provisions. If any provision of this Guaranty or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be declared to be invalid or unenforceable, neither the remaining
provisions of this Guaranty nor the application of such provision to any other
Person or circumstance shall be affected thereby, and the remaining provisions
of this Guaranty, or the applicability of such provision to other Persons or
circumstances, as applicable, shall remain in effect and be enforceable to the
maximum extent permitted by applicable law.

12. Attorneys’ Fees and Costs of Collection. The Guarantor shall pay on demand
all reasonable attorneys’ fees and all other costs and expenses actually
incurred by the Administrative Agent’s and the Lenders’ in the enforcement of or
preservation of the Administrative Agent’s or the Lenders’ rights under this
Guaranty including, without limitation, all attorneys’ fees and expenses,
investigation costs and all court costs, whether or not suit is filed hereon, or
whether at maturity or by acceleration, or whether before or after maturity, or
whether in connection with bankruptcy, insolvency or appeal, or whether in
connection with the collection and enforcement of this Guaranty against any
other Guarantor, if there be more than one (1). The Guarantor agrees to pay
interest on any expenses or other sums due to the Administrative Agent and the
Lenders under this Section 12 that are not paid when due, at a rate per annum
equal to the Default Rate. The Guarantor’s obligations and liabilities under
this Section 12 shall survive any payment or discharge in full of the Guaranteed
Obligations. All such costs and expenses incurred by the Administrative Agent
and the Lenders shall constitute a portion of the Guaranteed Obligations
hereunder, shall be subject to the provisions hereof with respect to the
Guaranteed Obligations and shall be payable by the Guarantor on demand by the
Administrative Agent.

13. Payments. All sums payable under this Guaranty shall be paid in lawful money
of the United States of America that at the time of payment is legal tender for
the payment of public and private debts.

14. Controlling Agreement. It is not the intention of the Administrative Agent,
the Lenders or the Guarantor to obligate the Guarantor to pay interest in excess
of that lawfully permitted to be paid by the Guarantor under applicable law.
Should it be determined that any portion of the Guaranteed Obligations or any
other amount payable by the Guarantor under this Guaranty constitutes interest
in excess of the maximum amount of interest that the Guarantor, in the
Guarantor’s capacity as guarantor, may lawfully be required to pay under
applicable law, the obligation of the Guarantor to pay such interest shall
automatically be limited to the payment thereof in the maximum amount so
permitted under applicable law. The provisions of this Section 14 shall override
and control all other provisions of this Guaranty and of any other agreement
between the Guarantor and the Administrative Agent.

15. Representations, Warranties, and Covenants of Guarantor. The Guarantor
hereby represents, warrants and covenants to the Administrative Agent and the
Lenders that (a) the Guarantor has a financial interest in each Borrower and
will derive a material and substantial benefit, directly or indirectly, from the
making of the Loan to each Borrower and from the making of this Guaranty by the
Guarantor; (b) this Guaranty is duly authorized and valid, and is binding upon
and enforceable against, the Guarantor; (c) the Guarantor is not, and the
execution, delivery and performance by the Guarantor of this Guaranty will not
cause the Guarantor to be, in violation of or in default with respect to any law
or in default (or at risk of acceleration of indebtedness) under any agreement
or restriction by which the Guarantor is bound or affected; (d) the Guarantor is
duly organized, validly existing, and in good standing under the laws of the
state of its organization and under Maryland laws, and has full power and
authority to enter into and perform this Guaranty; (e) the Guarantor will
indemnify the Administrative Agent and the Lenders from any loss, cost or
expense as a result of any representation or warranty of the Guarantor being
false, incorrect, incomplete or misleading in any material respect; (f) there is
no litigation pending or, to the knowledge of the Guarantor, threatened before
or by any tribunal against or affecting the Guarantor which, if determined
adversely, could reasonably be expected to have a Material Adverse Effect on
Guarantor or Borrower; (g) all financial statements and information heretofore
furnished to the Administrative Agent and the Lenders by the Guarantor do, and
all financial statements and information hereafter furnished to the
Administrative Agent and the Lenders by the Guarantor will, fully and accurately
present the condition (financial or otherwise) of the Guarantor as of their
dates and the results of the Guarantor’s operations for the periods therein
specified, and, since the date of the most recent financial statements of the
Guarantor heretofore furnished to the Administrative Agent and the Lenders, no
material adverse change has occurred in the financial condition of the
Guarantor, nor, except as heretofore disclosed in writing to the Administrative
Agent and the Lenders, has the Guarantor incurred any material liability, direct
or indirect, fixed or contingent; (h) after giving effect to this Guaranty, the
Guarantor is solvent, is not engaged or about to engage in business or a
transaction for which the property of the Guarantor is an unreasonably small
capital, and does not intend to incur or believe that it will incur debts that
will be beyond its ability to pay as such debts mature; (i) neither the
Administrative Agent nor the Lenders have any duty at any time to investigate or
inform the Guarantor of the financial or business condition or affairs of the
Borrower or any change therein, and the Guarantor will keep fully apprised of
the Borrower’s financial and business condition; (j) the Guarantor acknowledges
and agrees that Guarantor may be required to pay and perform the Guaranteed
Obligations in full without assistance or support from the Borrower or any other
Person; and (k) the Guarantor has read and fully understands the provisions
contained in the Note, the Credit Agreement, the Mortgage, the Environmental
Agreement, and the other Loan Documents. The Guarantor’s representations,
warranties and covenants are a material inducement to the Administrative Agent
and the Lenders to enter into the other Loan Documents and shall survive the
execution hereof and any bankruptcy, foreclosure, transfer of security or other
event affecting the Borrower, the Guarantor, any other party, or any security
for all or any part of the Guaranteed Obligations.

The Guarantor further represents, warrants and covenants that if any Swap
Contract shall at any time be in effect, (x) the Guarantor has received and
examined copies of each such Swap Contract, the observance and performance of
which by the Borrower is hereby guaranteed; (y) the Guarantor will benefit from
each such Swap Agreement and any transactions thereunder with the Borrower, and
the Guarantor has determined that the execution and delivery by the Guarantor of
this Guaranty are necessary and convenient to the conduct, promotion and
attainment of the business of the Guarantor; and (z) neither the Administrative
Agent nor any Lender has any duty to determine whether any Swap Contract, or any
other transaction relating to or arising under any Swap Contract, will be or has
been entered into by the Borrower for purposes of hedging interest rate,
currency exchange rate or other risks arising in its businesses or affairs and
not for purposes of speculation or is otherwise inappropriate for such Borrower.
The Guarantor’s representations, warranties and covenants are a material
inducement to the Administrative Agent and the Lenders to enter into the other
Loan Documents and any Swap Contract shall survive the execution hereof and any
bankruptcy, foreclosure, transfer of security or other event affecting the
Borrower, the Guarantor, any other party, or any security for all or any part of
the Guaranteed Obligations.

16. Additional Covenants of Guarantor.

(a) Tangible Net Worth. The Guarantor shall at all times, to be tested quarterly
as noted in Section 16(g) (commencing as of the quarter ending on September 30,
2010) and in connection with the delivery of a Guarantor Covenant Compliance
Certificate (as defined below) in accordance with the terms and provisions of
the Credit Agreement, maintain a minimum Tangible Net Worth in total of not less
than $20,000,000.00 plus 75% of the aggregate amount of all net funds received
by the Guarantor from offerings of Equity Interests by the Guarantor for the
period commencing on June 30, 2010 through the Maturity Date (including any
extension thereof).

(b) Liquid Assets. The Guarantor shall at all times, to be tested quarterly as
noted in Section 16(g) (commencing as of the quarter ending on September 30,
2010) and in connection with the delivery of a Guarantor Covenant Compliance
Certificate in accordance with the terms and provisions of the Credit Agreement,
maintain aggregate liquid assets (i) of at least $5,000,000.00 for the period
commencing on June 30, 2010 through December 31, 2010; (ii) of at least
$10,000,000.00 for the period commencing on January 1, 2011 through December 31,
2011; and (iii) of at least $15,000,000.00 for the period commencing on
January 1, 2012 through the Maturity Date (including any extension thereof).
Eligible liquid assets shall be limited to cash or cash equivalents plus the
amount by which the Aggregate Commitments exceed the Total Outstandings.

(c) Fixed Charge Coverage Ratio. The Guarantor shall maintain at all times, to
be tested quarterly as noted in Section 16(g) (commencing as of the quarter
ending on December 31, 2011) and in connection with the delivery of a Guarantor
Covenant Compliance Certificate in accordance with the terms and provisions of
the Credit Agreement on or after December 31, 2011, during the periods below a
minimum Fixed Charge Coverage Ratio (i) for the quarterly testing period ending
on December 31, 2011, not less than 1.75 to 1.00, and (ii) as of each calendar
quarter end occurring after December 31, 2011 through the Maturity Date
(including any extension thereof), not less than 2.00 to 1.00.

(d) Funded Debt Ratio. The Guarantor shall maintain at all times, to be tested
quarterly as noted in Section 16(g) (commencing as of the quarter ending on
September 30, 2010) and in connection with the delivery of a Guarantor Covenant
Compliance Certificate in accordance with the terms and provisions of the Credit
Agreement, a maximum ratio of Funded Debt to Total Assets of 50%.

(e) Maximum Dividend Ratio. The Guarantor shall maintain at all times, to be
tested quarterly as noted in Section 16(g) (commencing as of the quarter ending
on December 31, 2011) and in connection with the delivery of a Guarantor
Covenant Compliance Certificate in accordance with the terms and provisions of
the Credit Agreement on or after December 31, 2011, a ratio of the Guarantor’s
paid out dividends and distributions during each calendar quarter to the
Guarantor’s Funds From Operations received during such calendar quarter not less
than the following: (i) commencing as of the calendar quarter end occurring on
December 31, 2011, not less than 1.20 to 1.00, and (ii) as of each calendar
quarter end occurring after December 31, 2011 through the Maturity Date
(including any extension thereof), not less than 0.95 to 1.00.

(f) As used in this Section 16, the following terms shall have the meanings
indicated below:

(i) “Equity Interests” means any share of capital stock of (or other ownership
or profit interests in), any warrant, option or other right for the purchase or
other acquisition of any share of capital stock of (or other ownership or profit
interests in), any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such warrant, right
or option for the purchase or other acquisition of such share (or such other
interests), and any other ownership or profit interest in (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

(ii) “Fixed Charges” means, for any period, the sum of (x) Interest Expense for
such period, plus (y) current scheduled principal payments on Funded
Indebtedness for such period (including, for purposes hereof, current scheduled
reductions in commitments, but excluding any payment of principal under the Loan
Documents and any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it) for a period
beginning the day after the date of determination and lasting the same length of
time as the applicable period referenced at the beginning of this definition,
plus (z) dividends and distributions on preferred stock, if any, for such
period, in each case, determined in accordance with GAAP.

(iii) “Fixed Charge Coverage Ratio” means, as of any date of determination, the
ratio of (x) Operating Cash Flow to (y) Fixed Charges.

(iv) “Funded Debt” means, as of any date of determination, the sum of (x) all
Funded Debt minus (y) to the extent included in the calculation of Funded Debt,
the aggregate amount of Funded Debt directly attributable to FIN 46
consolidation requirements, all determined in accordance with GAAP.

"Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP: (1) all
obligations for borrowed money, whether current or long-term (including all
Obligations under the Loan Documents) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (2) all
purchase money indebtedness (including indebtedness and obligations in respect
of conditional sales and title retention arrangements, except for customary
conditional sales and title retention arrangements with suppliers that are
entered into in the ordinary course of business), and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms); (3) all direct obligations under letters
of credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties, surety bonds, comfort letters, keep-well
agreements and capital maintenance agreements) to the extent such instruments or
agreements support financial, rather than performance, obligations; (4) all
preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments; (5) support obligations in
respect of Funded Debt of another Person (other than Persons in such group, if
applicable); and (6) Funded Debt of any partnership or joint venture or other
similar entity in which such Person is a general partner or joint venturer, and
as such, has personal liability for such obligations, but only to the extent
there is recourse to such person (or, if applicable, any Person in such
consolidated group) for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (1) and purchase money indebtedness and the deferred purchase obligations
under clause (2), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (3), and
based on the amount of the Funded Debt that is the subject of the support
obligations in the case of support obligations under clause (4). For purposes of
clarification, “Funded Debt” of Persons constituting a consolidated group shall
not include inter-company indebtedness of such Persons, general accounts payable
of such Persons which arise in the ordinary course of business, accrued expenses
of such Persons incurred in the ordinary course of business of minority
interests in joint ventures or limited partnerships (except to the extent set
forth in clause (6) above).

(v) “Funds From Operations” means, with respect to any period, net income (or
loss), plus depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures as hereafter provided.
Notwithstanding contrary treatment under GAAP, for purposes hereof, (x) “Funds
From Operations” shall include, and be adjusted to take into account, the
Borrower’s interests in unconsolidated partnerships and joint ventures, on the
same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, and (y) net income (or loss) shall not include gains (or, if
applicable, losses) resulting from or in connection with (1) restructuring of
indebtedness, (2) sales of property, (3) sales or redemptions of preferred
stock, (4) revenue or expenses related to owned and operated assets, (5) revenue
or expense related to FIN 46 consolidation requirements, or (6) any other
special charges.

(vi) “Interest Expense” means, for any period, all interest expense and letter
of credit fee expense, as determined in accordance with GAAP during such period;
provided that, Interest Expenses shall, in any event, (x) include the interest
component under capital leases and the implied interest component under
securitization transactions, and (y) exclude the amortization of any deferred
financing fees.

(vii) “Operating Cash Flow” means, during the three (3) month period prior to
the date of calculation, all rental and other income (including minimum rent,
additional rent, escalation and pass through payments, utility charges,
forfeited security deposits, service fees or charges and parking fees) received
in such period from tenants under executed leases and licensing agreements, and
including tenant servicing income (but excluding tenant security deposits)
arising from the ownership and operation of all of the properties in the
Guarantor’s REIT (i.e. including properties that are other than Borrowing Base
Properties owned by the Borrower) in the ordinary course of business minus the
sum of all costs, taxes, expenses and disbursements of every kind, nature or
description actually paid or due and payable during such period in connection
with the leasing, management, operation, maintenance and repair of all of the
properties in the Guarantor’s REIT (i.e. including properties that are other
than Borrowing Base Properties owned by the Borrower), and of the personal
property, fixtures, machinery, equipment, systems and apparatus located therein
or used in connection therewith including the greater of actual management fees
or assumed management fees equal to (x) 3.0% of the effective gross revenues of
all of the properties in the Guarantor’s REIT (i.e. including properties that
are other than Borrowing Base Properties owned by the Borrower), and (y) a
replacement reserve equal to $0.25 per square foot per year for the total square
footage of rentable space in all of the properties in the Guarantor’s REIT (i.e.
including properties that are other than Borrowing Base Properties owned by the
Borrower), but excluding (1) non-cash expenses, such as depreciation and
amortization costs, (2) state and federal income taxes, (3) the non-current
portion of capital expenditures determined in accordance with GAAP, (4) debt
service payable on the Loan, (5) principal and interest payments on other loans,
and (6) non-recurring capitalized expenditures. In determining Operating Cash
Flow, extraordinary items of income, such as those resulting from casualty or
condemnation or lease termination payments of tenants, shall be deducted from
income, and real estate taxes and insurance premiums paid on an annual basis
shall be divided by four (4).

(viii) “Tangible Net Worth” means, as of any date of determination, (x)
shareholders’ equity determined in accordance with GAAP, but with no upward
adjustments due to any revaluation of assets, minus (y) all non-real estate
related intangible assets, plus (z) all accumulated depreciation and
amortization, all determined in accordance with GAAP.

(ix) “Total Assets” means the value of all of the Guarantor’s assets determined
on a consolidated basis in accordance with GAAP.

(g) Certification. The Guarantor shall deliver to the Administrative Agent a
signed statement from a Responsible Officer in form and substance satisfactory
to the Administrative Agent (a “Guarantor Covenant Compliance Certificate”),
within sixty (60) calendar days after the end of each calendar quarter, or at
any time, upon request of the Administrative Agent, certifying that the Tangible
Net Worth, the liquid assets, the Fixed Charge Coverage Ratio, the Funded Debt
ratio, and the maximum dividend ratio covenants set forth in this Section 16 are
satisfied and setting forth the actual values with respect to each such covenant
as of the period just ended along with evidence satisfactory to the
Administrative Agent of the Guarantor’s compliance with each of such covenants.

17. Notices. All notices, requests, consents, demands and other communications
required or which any party desires to give hereunder or under any other Loan
Document shall be in writing and, unless otherwise specifically provided in such
other Loan Document, shall be deemed sufficiently given or furnished if
delivered by personal delivery, by nationally recognized overnight courier
service, or by registered or certified United States mail, postage prepaid,
addressed to the party to whom directed at the addresses specified in this
Guaranty (unless changed by similar notice in writing given by the particular
party whose address is to be changed) or by telegram, telex or facsimile. Any
such notice or communication shall be deemed to have been given either at the
time of personal delivery or, in the case of courier or mail, as of the date of
first attempted delivery at the address and in the manner provided herein, or,
in the case of telegram, telex or facsimile, upon receipt; provided that,
service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Guaranty or in any Loan Document or
to require giving of notice or demand to or upon any Person in any situation or
for any reason.

18. Cumulative Rights. The exercise by the Administrative Agent of any right or
remedy hereunder or under any other Loan Document, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.
The Administrative Agent and the Lenders shall have all rights, remedies and
recourses afforded to the Administrative Agent and the Lenders by reason of this
Guaranty or any other Loan Document or by law or equity or otherwise, and the
same (a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Guarantor or others obligated for the
Guaranteed Obligations, or any part thereof, or against any one or more of them,
or against any security or otherwise, at the sole and absolute discretion of the
Administrative Agent, (c) may be exercised as often as occasion therefor shall
arise, it being agreed by the Guarantor that the exercise of, discontinuance of
the exercise of or failure to exercise any of such rights, remedies or recourses
shall in no event be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No waiver of any default on the part of the Guarantor or of any
breach of any of the provisions of this Guaranty or of any other document shall
be considered a waiver of any other or subsequent default or breach, and no
delay or omission in exercising or enforcing the rights and powers granted
herein or in any other document shall be construed as a waiver of such rights
and powers, and no exercise or enforcement of any rights or powers hereunder or
under any other document shall be held to exhaust such rights and powers, and
every such right and power may be exercised from time to time. The granting of
any consent, approval or waiver by the Administrative Agent shall be limited to
the specific instance and purpose therefor and shall not constitute consent or
approval in any other instance or for any other purpose. No notice to or demand
on the Guarantor in any case shall of itself entitle the Guarantor to any other
or further notice or demand in similar or other circumstances. No provision of
this Guaranty or any right, remedy or recourse of the Administrative Agent and
the Lenders with respect hereto, or any default or breach, can be waived, nor
can this Guaranty or the Guarantor be released or discharged in any way or to
any extent, except specifically in each case by a writing intended for that
purpose (and which refers specifically to this Guaranty) executed and delivered
to the Guarantor by the Administrative Agent.

19. Term of Guaranty. This Guaranty shall continue in effect until all the
Guaranteed Obligations are fully and finally paid, performed and discharged,
except that, and notwithstanding any return of this Guaranty to the Guarantor,
this Guaranty shall continue in effect (a) with respect to any of the Guaranteed
Obligations that survive the full and final payment of the indebtedness
evidenced by the Note, (b) with respect to all obligations and liabilities of
the Guarantor under Section 12, and (c) as provided in Section 5(b).

20. Financial Statements. As used in this Section, “Financial Statements” means
a balance sheet, income statement, statement of cash flow (and amount and
sources of contingent liabilities, if any as more particularly described in the
footnotes to the Guarantor’s Financial Statements), a reconciliation of changes
in equity, and, unless the Administrative Agent otherwise consents, consolidated
and consolidating statements if the reporting party is a holding company or a
parent of a subsidiary entity. Each party for whom Financial Statements are
required is a “reporting party” and a specified period to which the required
Financial Statements relate is a “reporting period”. The Guarantor shall provide
or cause to be provided to the Administrative Agent the following:

(a) Annual Financial Statements, as contained in the Guarantor’s 10K SEC
filings, and of each partner or member of Guarantor if Guarantor is a
partnership or limited liability company, for each calendar year, as soon as
reasonably practicable and in any event within ninety (90) days after the end of
each calendar year.

(b) Quarterly Financial Statements, as contained in the Guarantor’s 10Q SEC
filings, and of each partner or member of Guarantor if Guarantor is a
partnership or limited liability company, for each calendar quarter, as soon as
reasonably practicable and in any event within sixty (60) days after the end of
each calendar quarter.

(c) An annual spreadsheet, as soon as reasonably practicable and in any event
within ninety (90) days after the end of each calendar year, setting forth for
each real property asset owned in whole or in part by the Guarantor the
following information: (i) asset location and description, (ii) asset value
which will be deemed to be equal to the purchase price paid, unless an appraisal
was done subsequent to acquisition, or the purchase price paid less any
impairment charges recorded on the property under GAAP, (iii) annual Net
Operating Income of the asset, and (iv) details regarding any financing or
credit arrangements with respect to the asset, including the name of the lender,
the maturity date (including any extension options), the interest rate and any
recourse obligations as to such financing or credit arrangement.

(d) An annual list, as soon as reasonably practicable and in any event within
ninety (90) days after the end of each calendar year, setting forth all recourse
and non-recourse debt of the Guarantor.

(e) Any other financial statements required to be delivered pursuant to
Section 16 of this Guaranty and Section 6.01 of the Credit Agreement.

(f) From time to time promptly after the Administrative Agent’s request, such
additional information, reports and statements regarding the business operations
and financial condition of each reporting party as the Administrative Agent may
reasonably request.

All Financial Statements shall be in form and detail satisfactory to the
Administrative Agent and shall contain or be attached to the signed and dated
written certification of the reporting party in form satisfactory to the
Administrative Agent to certify that the Financial Statements are furnished to
the Administrative Agent and the Lenders in connection with the extension of
credit by the Administrative Agent and the Lenders and constitute a true and
correct statement of the reporting party’s financial position. All
certifications and signatures on behalf of corporations, partnerships or other
entities shall be by a Responsible Officer of the entity satisfactory to the
Administrative Agent. All year-end Financial Statements shall be audited or
certified, as required by the Administrative Agent, without any qualification or
exception not acceptable to the Administrative Agent, by independent certified
public accountants acceptable to the Administrative Agent, and shall contain all
reports and disclosures required by generally accepted accounting principles for
a fair presentation. All quarter-end Financial Statements of the Guarantor shall
be compiled or reviewed by independent certified public accountants acceptable
to the Administrative Agent.

All assets shown on the Financial Statements provided by the Guarantor, unless
clearly designated to the contrary, shall be conclusively deemed to be free and
clear of any exemption or any claim of exemption of the Guarantor at the date of
the Financial Statements and at all times thereafter. Acceptance of any
Financial Statement by the Administrative Agent, whether or not in the form
prescribed herein, shall be relied upon by the Administrative Agent in the
administration, enforcement and extension of the Guaranteed Obligations.

21. Disclosure of Information. The Administrative Agent and each Lender may sell
or offer to sell its interests in the Loan to one (1) or more assignees or
participants and may disclose to any such assignee or participant or prospective
assignee or participant, to the Administrative Agent’s affiliates, including
without limitation Banc of America Securities LLC, to any regulatory body having
jurisdiction over the Administrative Agent to any other parties as necessary or
appropriate in the Administrative Agent’s or any Lender’s reasonable judgment,
any information the Administrative Agent or any Lender now has or hereafter
obtains pertaining to the Guaranteed Obligations, this Guaranty or the
Guarantor, including, without limitation, information regarding any security for
the Guaranteed Obligations or for this Guaranty, credit or other information on
the Guarantor, any Borrower and/or any other party liable, directly or
indirectly, for any part of the Guaranteed Obligations.

22. Right of Set-Off. Upon the occurrence and during the continuance of any
Default, however defined, in the payment or performance when due of any of the
Guaranteed Obligations, the Administrative Agent and each Lender is hereby
authorized, at any time and from time to time, to the fullest extent permitted
by applicable law, without notice to any Person (any such notice being expressly
waived by the Guarantor to the fullest extent permitted by applicable law), to
set off and apply any and all deposits, funds or assets at any time held and
other indebtedness at any time owing by the Administrative Agent or such Lender
to or for the credit or the account of the Guarantor against any and all of the
obligations of the Guarantor now or hereafter existing under this Guaranty,
whether or not the Administrative Agent shall have made any demand under this
Guaranty or exercised any other right or remedy hereunder. The Administrative
Agent and each Lender will promptly notify the Guarantor after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of the Administrative
Agent and each Lender under this Section 22 are in addition to the other rights
and remedies (including other rights of setoff) that the Administrative Agent
and each Lender may have and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by an instrument in writing executed by the Administrative Agent or
such Lender.

23. Subrogation. Notwithstanding anything to the contrary contained herein, the
Guarantor shall not have any right of subrogation in or under any of the Loan
Documents or to participate in any way therein, or in any right, title or
interest in and to any security or right of recourse for the Indebtedness or any
right to reimbursement, exoneration, contribution, indemnification or any
similar rights, until the Indebtedness has been fully and finally paid. This
waiver is given to induce the Administrative Agent and the Lenders to make the
Loan to Borrower.

24. Further Assurances. The Guarantor at the Guarantor’s expense will promptly
execute and deliver to the Administrative Agent upon the Administrative Agent’s
request all such other and further documents, agreements and instruments in
compliance with or accomplishment of the agreements of the Guarantor under this
Guaranty.

25. No Fiduciary Relationship. The relationship between the Administrative Agent
and the Lenders and the Guarantor is solely that of lender and guarantor.
Neither the Administrative Agent nor any Lender has any fiduciary or other
special relationship with or duty to the Guarantor and none is created hereby or
may be inferred from any course of dealing or act or omission of the
Administrative Agent or any Lender.

26. Interpretation. If this Guaranty is signed by more than one Person as
"Guarantor”, then the term “Guarantor” as used in this Guaranty shall refer to
all such Persons, jointly and severally, and all promises, agreements,
covenants, waivers, consents, representations, warranties and other provisions
in this Guaranty are made by and shall be binding upon each and every such
Person, jointly and severally, and Lender may pursue any Guarantor hereunder
without being required (a) to pursue any other Guarantor hereunder, or
(b) pursue rights and remedies under the Mortgage and/or applicable law with
respect to each Borrowing Base Property or any other Loan Documents. The term
“Lender” shall be deemed to include any subsequent holder(s) of any Note.
Whenever the context of any provisions hereof shall require it, words in the
singular shall include the plural, words in the plural shall include the
singular, and pronouns of any gender shall include the other gender. Captions
and headings in the Loan Documents are for convenience only and shall not affect
the construction of the Loan Documents. All references in this Guaranty to
Schedules, Articles, Sections, Subsections, paragraphs and subparagraphs refer
to the respective subdivisions of this Guaranty, unless such reference
specifically identifies another document. The terms “herein”, “hereof”,
“hereto”, “hereunder” and similar terms refer to this Guaranty and not to any
particular Section or subsection of this Guaranty. The terms “include” and
“including” shall be interpreted as if followed by the words “without
limitation”. All references in this Guaranty to sums denominated in dollars or
with the symbol “$” refer to the lawful currency of the United States of
America, unless such reference specifically identifies another currency. For
purposes of this Guaranty, “Person” or “Persons” shall include firms,
associations, partnerships (including limited partnerships), joint ventures,
trusts, corporations, limited liability companies and other legal entities,
including governmental bodies, agencies or instrumentalities, as well as natural
persons.

27. Time of Essence. Time shall be of the essence in this Guaranty with respect
to all of Guarantor’s obligations hereunder.

28. Intentionally Omitted.

29. Entire Agreement. This Guaranty embodies the entire agreement among the
Administrative Agent and the Lenders and the Guarantor with respect to the
guaranty by the Guarantor of the Guaranteed Obligations. This Guaranty
supersedes all prior agreements and understandings, if any, with respect to the
guaranty by the Guarantor of the Guaranteed Obligations. No condition or
conditions precedent to the effectiveness of this Guaranty exist. This Guaranty
shall be effective upon execution by the Guarantor and delivery to the
Administrative Agent. This Guaranty may not be modified, amended or superseded
except in a writing signed by the Administrative Agent and the Guarantor
referencing this Guaranty by its date and specifically identifying the portions
hereof that are to be modified, amended or superseded.

30. WAIVER OF JURY TRIAL. THE GUARANTOR AND THE ADMINISTRATIVE AGENT EACH WAIVE
TRIAL BY JURY IN RESPECT OF ANY DISPUTE AND ANY ACTION ON ANY DISPUTE. THIS
WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE GUARANTOR AND THE
ADMINISTRATIVE AGENT, AND THE GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY
REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS. THE GUARANTOR AND THE ADMINISTRATIVE AGENT ARE
EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL. THE GUARANTOR FURTHER
REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS
GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS
HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF
ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.

31. Credit Verification. Each legal entity and individual obligated on this
Guaranty, whether as a Guarantor, a general partner of a Guarantor or in any
other capacity, hereby authorizes the Administrative Agent to check any credit
references and obtain credit reports from credit reporting agencies of the
Administrative Agent’s choice in connection with any monitoring, collection or
future transaction concerning the Loan, including any modification, extension or
renewal of the Loan. Also in connection with any such monitoring, collection or
future transaction, the Administrative Agent is hereby authorized to check
credit references, verify employment and obtain a third party credit report for
the spouse of any married person obligated on this Guaranty, if such person
lives in a community property state.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the Guarantor duly executed this Guaranty under seal as of
the date first written above.

GUARANTOR:

GRUBB & ELLIS HEALTHCARE REIT II, INC.,

a Maryland corporation

By: Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


     
Address of Guarantor:
 
c/o Grubb & Ellis Equity Advisors, LLC
1551 North Tustin Avenue, Suite 300
Santa Ana, California 92705
Attention: Danny Prosky, President & COO

Fax No.: (714) 975-2199
Address of Lender:
 


Bank of America, N.A.
 
135 South LaSalle Street, 12th Floor

Chicago, Illinois 60603
 
Attention: Michelle Herrick

Fax No.: (312)
  904-6392
 
 


